Case: 14-20511      Document: 00513362146         Page: 1    Date Filed: 01/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-20511                                    FILED
                                  Summary Calendar                           January 29, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
KYLE ALEXANDER FARRAR,

                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS; BRAD LIVINGSTON; CALEB M. BRUMLEY;
RODERICK SMITH; BRUCE D. BAGGETT; KEVIN G. MAYFIELD; BILLY
D. HIRSCH,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2570


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Kyle Farrar, Texas prisoner # 1320123, filed a civil
rights complaint alleging that the defendants violated his constitutional rights
by forcing him to four step as part of his job hoeing the prison’s fields and by
not paying him for his labor. Four stepping, Farrar explained, is using a large
hoe in unison with three other inmates, in a close, linear formation, while a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20511       Document: 00513362146     Page: 2   Date Filed: 01/29/2016


                                    No. 14-20511

supervisor dictates the pace for the group and how hard and high they must
swing their hoes. Farrar complained that he suffered blisters on his hands,
bruises on his legs and feet, and overall fatigue, none of which caused him to
seek medical treatment. He now contends that the district court erred when
it granted the defendants’ motion to dismiss his complaint.
         We review de novo the dismissal of Farrar’s complaint for failure to state
a claim “using the same standard applicable to dismissals under Federal Rule
of Civil Procedure 12(b)(6).” Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir.
2013). The district court could properly dismiss Farrar’s claims only if his
factual allegations “taken as true, do not state a claim that is plausible on its
face.”     Coleman v. Sweetin, 745 F.3d 756, 763 (5th Cir. 2014) (internal
quotation marks and citation omitted).
         In his brief’s statement of the case, Farrar mentions that the district
court denied him leave to amend his complaint after it entered the final
judgment; the district court analyzed his claims under the Eighth Amendment,
when, although he has offered no other theory for recovery, he did not seek
recovery on that basis; and Stephens was never recognized as a party. Because
Farrar “does not articulate any argument” on these issues, “nor does he cite
any authority for his position” that the district court erred on these grounds,
Farrar has waived these issues for appeal. Morris v. Livingston, 739 F.3d 740,
752 (5th Cir.) cert. denied, 134 S. Ct. 2734 (2014). Farrar also suggests that
the practice of four stepping has revived the old building tender system.
However, because he raises this issue for the first time in his reply brief, it,
too, “must be waived.” Morin v. Moore, 309 F.3d 316, 328 (5th Cir. 2002).
         Farrar “has no constitutional right to compensation” for his work in the
prison field. Loving v. Johnson, 455 F.3d 562, 563 (5th Cir. 2006). Further, he
has not shown that four stepping was beyond his strength or ability,



                                          2
    Case: 14-20511    Document: 00513362146     Page: 3   Date Filed: 01/29/2016


                                 No. 14-20511

endangered his life, caused him undue pain, or aggravated a serious medical
condition. See Jackson v. Cain, 864 F.2d 1235, 1247 (5th Cir.1989); Howard v.
King, 707 F.2d 215, 219 (5th Cir. 1983). As Farrar thus did not “allege a
violation of a right secured by the Constitution or laws of the United States,”
the district court correctly determined that he had not stated a claim for relief
under § 1983. Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (internal
quotation marks and citation omitted). The judgment of the district court is
AFFIRMED.




                                       3